           Case 1:18-cr-00006-DAD Document 21 Filed 08/25/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   PEGGY SASSO, #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     WILLIAM RALPH WILSON
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00006-DAD
12                                Plaintiff,
                                                         STIPULATION TO CONTINUE STATUS
13                          v.                           CONFERENCE; AND ORDER
14   WILLIAM RALPH WILSON,                               Date: November 4, 2020
                                                         Time: 2:00 p.m.
15                                Defendant.
16
17   IT IS HEREBY STIPULATED by and between the parties hereto through their respective
18   counsel, that the status conference scheduled for August 31, 2020, at 2:00 p.m. be continued to
19   November 4, 2020, at 2:00 p.m. to allow for further defense investigation. Because this case
20   involves a pending supervised release petition, no exclusion of time is necessary.
21                                                Respectfully submitted,
22                                                McGREGOR W. SCOTT
                                                  United States Attorney
23
24   DATED: August 25, 2020                By:     /s/ Justin J. Gilio
                                                  Justin J. Gilio
25                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
26
27   ///
28   ///
       Case 1:18-cr-00006-DAD Document 21 Filed 08/25/20 Page 2 of 2


 1                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
 2
 3   DATED: August 25, 2020                               By:   /s/ Peggy Sasso
                                                                Peggy Sasso
 4                                                              Assistant Federal Defender
                                                                Attorney for Defendant
 5                                                              William Ralph Wilson

 6
 7                                                              ORDER

 8            IT IS SO ORDERED that the status conference currently scheduled for August 31,

 9   2020, at 2:00 p.m. be continued to November 4, 2020, at 2:00 p.m. before Magistrate Judge

10   Barbara A. McAuliffe.

11   IT IS SO ORDERED.

12
         Dated:         August 25, 2020                                   /s/ Barbara   A. McAuliffe   _
13                                                                  UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Wilson: Stipulation to Continue Status Conference           -2-
